DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.
 
Status of Claims
	
	Claims 1-20 of US Application No. 16/836,910, filed on 06/30/2022, are currently pending and have been examined. Claims 1-5, 7-12, and 14-19 have been amended.

Response to Arguments
	Applicant’s arguments and amendments, see REMARKS 06/30/2022, have been fully considered and are persuasive. Therefore, the previous rejections have been withdrawn. However, a new rejection is presented below in view of Cronie et al.

	Applicant has amended the independent claims to include the limitation “…wherein the higher priority is determined based on a reputation score associated with recent driving events of the one transport…” the Examiner agrees that this amendment overcomes the prior art of record. Therefore, the previous rejections have been withdrawn.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-3, 5, 8-10, 12, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over James et al. (US 2016/0167648 A1, “James”) in view of Cronie et al. (US 2021/0044969 A1, “Cronie”).

	Regarding claims 1, 8, and 15, James discloses autonomous vehicle interaction with external environment and teaches:

A system, comprising: (The vehicle 100, i.e., a system, can include various elements, some of which may be a part of an autonomous driving system - See at least ¶ [0024] and Fig. 1)

a computing device; and (The vehicle 100 can include one or more processors 110 - See at least ¶ [0025]; the vehicle 100 can include one or more data stores 115 for storing one or more types of data - See at least ¶ [0027]; the data store 115 may contain vehicle control instructions - See at least ¶ [0028])

a plurality of transports; (A non-limiting example of the method 700 will now be described. In this example, the vehicle 100 can be traveling in a first direction on a road behind a forward vehicle - See at least ¶ [0140]; at least two, i.e., a plurality, vehicles are described in the example.)

wherein the computing device is configured to: (The vehicle 100 can include one or more processors 110 - See at least ¶ [0025]; the vehicle 100 can include one or more data stores 115 for storing one or more types of data - See at least ¶ [0027]; the data store 115 may contain vehicle control instructions - See at least ¶ [0028])

determine one of a plurality of transports on a roadway has a higher priority than at least one other of the plurality of transports, wherein the higher priority is determined based on a [gesture] associated with recent driving events of the one transport; (The vehicle can be at or approaching a four way stop. A human driver of another vehicle may be at or approaching the four way stop from a different direction. The human driver of other vehicle may waive on the vehicle 100 to make a turn, i.e., gives the other vehicle a higher priority than itself. Having detected and identified the non-verbal human gesture, the vehicle 100 can determine to turn, and the vehicle 100 can implement the turn - See at least ¶ [0149])

identify one or more gestures performed by one or more of a plurality of transport occupants located inside the transports (The human driver of the forward vehicle, i.e., a transport occupant located inside the transports, may extend an arm outside of an open window of the forward vehicle and make a non-verbal gesture. For instance, the human driver may make a waiving motion with his or her arm or hand to indicate that the vehicle 100 should pass the forward vehicle. The vehicle 100 can detect this non-verbal human gesture. The detected non-verbal human gesture can be identified - See at least ¶ [0140]-[0141]) at a location within a distance (the vehicle may sense distances of other objects, i.e., transports, in its environment - See at least ¶ [0040]) of an intersection of the roadway; (The vehicle can be at or approaching a four way stop, i.e., a distance from an intersection. A human driver of another vehicle may be at or approaching the four way stop from a different direction. The human driver of other vehicle may waive on the vehicle 100 to make a turn. Having detected and identified the non-verbal human gesture, the vehicle 100 can determine to turn, and the vehicle 100 can implement the turn - See at least ¶ [0149])

interpret the one or more gestures as transport operation controls; and (A future driving maneuver, i.e., transport operation controls, can be determined based on the identified non-verbal gesture. In this example, the future driving maneuver can be passing the forward vehicle or remaining behind the forward vehicle - See at least ¶ [0135]-[0136] and [0142])

apply Page 4 of 12Atty Dkt No. IP-A-4499one or more of the transport operation controls to provide the higher priority transport with movement priority and to control movement of the plurality of transports on the roadway, (The vehicle can be at or approaching a four way stop. A human driver of another vehicle may be at or approaching the four way stop from a different direction. The human driver of other vehicle may waive on the vehicle 100 to make a turn, i.e., giving higher priority to the other vehicle. Having detected and identified the non-verbal human gesture, the vehicle 100 can determine to turn, and the vehicle 100 can implement the turn - See at least ¶ [0149]) wherein the transport operation controls causes one or more of the plurality of transports to perform a transport indicator signal (The message can be any suitable type of message. For instance, the message can relate to future driving maneuvers, i.e., when vehicle 100 implements a turn, of the vehicle 100. Examples of future driving maneuvers include, for example, turning right, turning left, stop ping, continuing straight, passing, or making a u-turn, just to name a few possibilities. Future driving maneuvers can also include instructions, indications, requests or offers. As an example, the future driving maneuvers can include allowing a pedestrian to cross a road before the vehicle 100 turns onto the road - See at least ¶ [0062]) and one or more of the plurality of transports to identify and interpret the transport indicator signal. (The vehicle 100 can include an external communication system 145. "External communication system’ means one or more elements, one or more devices, one or more components, one or more systems and/or combinations thereof configured to communicate with one or more intended recipients in the external environment of the vehicle 100. More particularly, “external communication system” means one or more elements, one or more devices, one or more components, one or more systems and/or combinations thereof configured to send directional communications to one or more intended recipients in the external environment of the vehicle 100. "Directional communications' means one or more messages sent to a portion of the external environment that includes the detected location of an intended recipient of the message. The message can be in any suitable form, including visual and/or audial form - See at least ¶ [0061])

	James discloses giving priority at a contested intersection by one vehicle signaling, non-verbally/verbally, to another vehicle to proceed through the intersection. James does not explicitly teach assigning priority based on a reputation score associated with recent driving events of the one transport. However, Cronie discloses electronic devices, systems, and methods for vehicular communication and teaches: 

determine one of a plurality of transports on a roadway has a higher priority than at least one other of the plurality of transports, (The distributed ledger may record geographical information, previous consensus results, and/or feedback on the execution of a smart contract. Such feedback may be used to assign priorities for future actions taken by vehicles. - See at least ¶ [0040]) wherein the higher priority is determined based on a reputation score associated with recent driving events of the one transport; (Such feedback, i.e., a reputation score, may be used to assign priorities for future actions taken by vehicles. For instance, when a vehicle has not been able to execute the actions in the smart contract, i.e., a vehicle has performed a vehicle driving event successfully (or unsuccessfully) by receiving commands from other vehicles, the vehicle may be given a lower priority for future actions - See at least ¶ [0040] and instant application ¶ [0096])

	In summary, James disclosed determining the priority of movement at a contested roadway via verbal and non-verbal communication between drivers. James does not explicitly teach that the priority may be based on a reputation score associated with recent driving events of the one transport. However, Cronie discloses electronic devices, systems, and methods for vehicular communication and teaches reducing priority of a vehicle based on feedback regarding its ability to execute the terms of agreement at a contested roadway. 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the autonomous vehicle interaction with external environment of James to provide for electronic devices, systems, and methods for vehicular communication, as taught in Cronie, to utilize a distributed ledger that is designed as a blockchain may thus enable a distributed way to store location dependent vehicular data while having the advantages of a block chain (e.g. irreversibility ). (At Cronie ¶ [0032])		

	Regarding claims 2, 9, and 16, James further teaches:

determining a first of the one or more gestures indicates one of the occupants, operating a first transport of the plurality of transports, has instructed another occupant, operating a second transport of the plurality of transports to move the second transport through the intersection. (The vehicle can be at or approaching a four way stop. A human driver of another vehicle may be at or approaching the four way stop from a different direction. The human driver of other vehicle may waive on the vehicle 100 to make a turn. Having detected and identified the non-verbal human gesture, the vehicle 100 can determine to turn, and the vehicle 100 can implement the turn - See at least ¶ [0149])

	Regarding claims 3, 10, and 17, James further teaches:

detecting the first gesture via the first transport; (In still another example, the vehicle can be at or approaching a four way stop. A human driver of another vehicle may be at or approaching the four way stop from a different direction. The human driver of other vehicle may waive on the vehicle 100 to make a turn - See at least ¶ [0149])

matching the first gesture to one or more transport indicator signals to be performed by the first transport; (The message can be any suitable type of message. For instance, the message can relate to future driving maneuvers, i.e., when vehicle 100 implements a turn, of the vehicle 100. Examples of future driving maneuvers include, for example, turning right, turning left, stopping, continuing straight, passing, or making a u-turn, just to name a few possibilities. Future driving maneuvers can also include instructions, indications, requests or offers. - See at least ¶ [0062])

performing the one or more transport indicator signals via the first transport; and (Examples of future driving maneuvers include, for example, turning right, turning left, stopping, continuing straight, passing, or making a u-turn, just to name a few possibilities. Future driving maneuvers can also include instructions, indications, requests or offers. - See at least ¶ [0062] and Fig. 2, 3)

detecting the one or more transport indicator signals via the second transport. (More particularly, “external communication system” means one or more elements, one or more devices, one or more components, one or more systems and/or combinations thereof configured to send directional communications to one or more intended recipients in the external environment of the vehicle 100. "Directional communications' means one or more messages sent to a portion of the external environment that includes the detected location of an intended recipient of the message, i.e., the indicator signals will be detected by the recipient. The message can be in any suitable form, including visual and/or audial form - See at least ¶ [0061])

	Regarding claims 5, 12, 19, James further teaches:

wherein the one or more transport indicator signals comprise at least one of: (The vehicle 100 can include an external communication system 145. "External communication system’ means one or more elements, one or more devices, one or more components, one or more systems and/or combinations thereof configured to communicate with one or more intended recipients in the external environment of the vehicle 100 - See at least ¶ [0061]; The external communication system 145 includes a visual communication system 146 and/or an audial communication system 150. “Visual communication system” means one or more elements, one or more devices, one or more components, one or more systems and/or any combination thereof configured to present a directional visual message to one or more intended recipients located in the external environment of an autonomous vehicle - See at least ¶ [0064])

a light display, a text indicator, a video indicator, an audio indicator, a wireless data message command, a transport braking operation, and a transport steering operation. (In one or more arrangements, the visual communication system 146 can include one or more displays 147. "Display' is defined as a component or a group of components that present visual data. The display 147 can be any suitable type of display. For instance, the display 147 can be a liquid crystal display (LCD), a light emitting diode (LED) display or some other suitable display. - See at least ¶ [0067])

	Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over James in view of Cronie, as applied to claims 1, 8, and 15, and in view of Tonguz et al. (US 2020/0265717 A1, “Tonguz”).

	Regarding claims 4, 11, and 18, the combination of James and Cronie does not explicitly teach responsive to detecting the one or more transport indicator signals via the second transport, moving the second transport through the intersection; detecting the one or more transport indicator signals via one or more other transports different from the first and second transports; responsive to the detecting by the one or more other transports, pausing movement of the one or more other transports for a period of time. However, Tonguz discloses methods and systems for self-organized traffic management at intersections using a distributed approach and teaches:


responsive to detecting the one or more transport indicator signals via the second transport, moving the second transport through the intersection; (vehicle A knows that vehicle B is approaching the intersection and provides vehicle B with a green light indication (or an indication that vehicle A is the VTL leader, at which time, vehicle B assumes that it has the right-of-way and displayed green light indication), whereupon vehicle continues through the intersection while vehicle A, being the selected VTL leader, remains stopped with a red light indication. Once vehicle B has cleared the intersection and, if no other vehicles are detected by vehicle A as approaching the intersection (i.e., vehicle A receives no further beacon packets), then vehicle A will wait for a short time before determining that the intersection is clear and it is safe to proceed there through. - See at least ¶ [0034]; The lights are sent and displayed via a virtual traffic signal 832, i.e., a transport indicator signal - See at least ¶ [0058])

detecting the one or more transport indicator signals via one or more other transports different from the first and second transports; (The method applies to more than 2 vehicles, i.e., other vehicles than A and B in the system detect the indicators of red lights and green lights - See at least ¶ [0035] and Fig. 5)

responsive to the detecting by the one or more other transports, pausing movement of the one or more other transports for a period of time. (A is stopped, having a red-light indication, and is the VTL leader. The road in the north/south direction is busy. In this scenario, vehicle A will remain the leader for predetermined period of time, i.e., the movement of the vehicle is paused for a period of time after having the red light indicator, and then will pass the VTL leadership to a vehicle approaching the intersection in either the north or south directions, for example, vehicle D, at which time the vehicles traveling in the north or south directions will receive a red light indication, while vehicles traveling in the east and west directions will receive a green light indication - See at least ¶ [0035])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the autonomous vehicle interaction with external environment of James and Cronie to provide for the methods and systems for self-organized traffic management at intersections using a distributed approach, as taught in Tonguz, to allow vehicles to stop in time to avoid entering the intersection. (At Tonguz ¶ [0011])	

	Claims 6, 7, 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over James in view of Cronie, as applied to claims 1, 8, and 15, and in view of Zagajac et al. (US 2020/0193811 A1, “Zagajac”).

	Regarding claims 6, 13, and 20, James further teaches:

[] applying the one or more gestures associated with [] transport to control movement of one or more of the plurality of transports on the roadway. (The vehicle can be at or approaching a four way stop. A human driver of another vehicle may be at or approaching the four way stop from a different direction. The human driver of other vehicle may waive on the vehicle 100 to make a turn. Having detected and identified the non-verbal human gesture, the vehicle 100 can determine to turn, and the vehicle 100 can implement the turn - See at least ¶ [0149])

	James does not explicitly teach, but Cronie further teaches:

invoking a smart contract responsive [] to control movement of one or more of the plurality of transports on the roadway. (According to some embodiments, the vehicles receive a smart contract that defines a basic rule for their behavior and they make a consensus of actual behaviors based on the basic rule by communicating with other vehicles in the area - See at least ¶ [0037])

	The combination of James and Cronie does not explicitly teach invoking a smart contract responsive to applying the one or more gestures associated with the higher priority transport to control movement of one or more of the plurality of transports on the roadway. However, Zagajac discloses a dynamic traffic control system and teaches:

invoking a smart contract responsive to applying the one or more [messages] associated with the higher priority transport to control movement of one or more of the plurality of transports on the roadway. (At operation 802, the vehicle 102 broadcasts state information. This state information may include, as some examples, location, speed, acceleration, mass, dimensions, and/or future routing information for the vehicle 102. At 804, the vehicle 102 receives similar state information broadcast from other vehicles 102 - See at least ¶ [0081]; if a conflict is detected, control passes to operation. The vehicle 102 resolves the conflict using priority rules 344 at operation 812 to determine an access order to the contested roadway area 106. At 814, the vehicle 102 updates the distributed ledger 218, i.e., invokes a smart contract, with the next agreed-to owner of the contested roadway area 106. This updating of the updates the distributed ledger 218 may accordingly require the consensus of each of the vehicles 102 independently determining that the same vehicle 102 should proceed next - See at least ¶ [0083]-[0086])

	In summary, James discloses that access, i.e., a priority to enter, to a contested intersection may be modified by receiving a gesture from a driver in another vehicle. Cronie teaches invoking a smart contract in response to vehicles entering into a common area where a contested roadway could occur, e.g., merging. James and Cronie do not teach invoking a smart contract responsive to applying the one or more gestures associated with the higher priority transport. However, Zagajac teaches sending a message between vehicles to indicate that there is a conflict and resolving that conflict based on a priority of the vehicle. The priority may be modified depending on various factors, e.g., local laws, safety overrides, considerations of efficiency, vehicles with inherent or earned privileges. Once the conflict is resolved Zagajac updates a distributed ledger to indicate which vehicle has access to the roadway. 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the autonomous vehicle interaction with external environment of James and Cronie to provide for dynamic traffic control system, as taught in Zagajac, to support data analysis of vehicle movements (for example to support forensic data analysis by law enforcement personnel conducting accident investigations or for traffic flow optimization studies by departments of transportation. (At Zagajac ¶ [0018])	

	Regarding claims 7 and 14, the combination of James and Cronie does not explicitly teach, but Zagajac further teaches:

creating a blockchain transaction comprising (At 814, the vehicle 102 updates the distributed ledger 218 with the next agreed - to owner of the contested roadway area 106 - See at least ¶ [0085]) a date, a time, (The ledger includes a 13-digit time stamp, i.e., date and time - See at least Tables 1 & 2) occupant profiles, (Each transaction record 216 may include fields such as a start time, an end time, an identifier of a shared asset 206, and an identifier of a traffic participant 204, i.e., occupant profile, that owns the shared asset 206 - See at least ¶ [0032]) and the one or more transport indicator signals performed by one or more of the plurality of transports. (The vehicle 102 records vehicle signals, i.e., indicators, into the ledger 218 at 816. These vehicle signals include information about the operation of the vehicle 102 , such as steering wheel angle, wheel speeds, brake status, turn signal indicators, and so on - See at least ¶ [0086])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the autonomous vehicle interaction with external environment of James and Cronie to provide for dynamic traffic control system, as taught in Zagajac, to support data analysis of vehicle movements (for example to support forensic data analysis by law enforcement personnel conducting accident investigations or for traffic flow optimization studies by departments of transportation. (At Zagajac ¶ [0018])	

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355. The examiner can normally be reached Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662                                                                                                                                                                                                        



/C.L.C./Examiner, Art Unit 3662